DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 8/29/2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen Pursley on 9/7/2022.
The application has been amended as follows: 
Claim 12, line 14, the term “scarping” has been replaced with the term – scraping –.
Claim 18 is cancelled. 
Claim 19, line 14, the term “scarping” has been replaced with the term – scraping –.
Election/Restrictions
Claim 7 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 4/1/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/1/2022 is partially withdrawn and still applies to claims 1-6 and 15.  Claims 12-14 and 18-20 (claim 18 is now canceled), directed to a preparation method of otological repair material, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 1-6 and 15, directed to a biological tissue matrix material, remain withdrawn from consideration because they do not  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-6 and 15, directed to an invention non-elected without traverse.  Accordingly, claims 1-6 and 15 have been canceled.
Allowable Subject Matter
Claims 7, 9-14, 16, 17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the combination of elements claimed, particularly including carrying out a decellularization process in a dual-frequency ultrasonic device, a mass percentage concentration of the trypsin in the decellularizing solution being 0.02% to 0.05%, a concentration of EDTA, EDTA-2Na or EDTA-4Na that is 0.4 to 0.8 mmol/L, and a pH value of the decellularizing solution that is 7.2 to 7.5, or placing the material flat on a base plate with needles, placing the pressing frame on the material and fixing the base plate with needles and the pressing frame or placing a mold in a vacuum lyophilizer, pre-freezing at -45C for 1 to 2 hours, vacuum pumping and adjusting the temperature to -15C for 5 to 7 hours and completing the vacuum lyophilization under a condition wherein a pressure intensity in a chamber of the lyophilization device is 1 to 50 Pa, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/
Examiner, Art Unit 3774                                                                                                                                                                                             
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774